Citation Nr: 0900707	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  04-19 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected hypertension.

2.  Entitlement to service connection for bilateral 
peripheral neuropathy of the upper extremities.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to a compensable evaluation for diabetic 
retinopathy.

5.  Entitlement to an evaluation in excess of 20 percent 
disabling for service-connected diabetes mellitus with 
erectile dysfunction.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to an evaluation in excess of 30 percent 
disabling for the period prior to July 6, 2006 and in excess 
of 60 percent disabling for the period beginning November 1, 
2006 for service-connected coronary artery disease.

8.  Entitlement to an evaluation in excess of 60 percent 
disabling for service-connected coronary artery disease for 
the period beginning November 2006.

9.  Entitlement to a total rating based on individual 
unemployability, due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of entitlement to service connection for bilateral 
peripheral neuropathy of the upper extremities; entitlement 
to service connection for bilateral hearing loss; entitlement 
to service connection for post-traumatic stress disorder 
(PTSD); and entitlement to an evaluation in excess of 30 
percent disabling for the period prior to July 6, 2006 and in 
excess of 60 percent disabling for the period beginning 
November 1, 2006 for service-connected coronary artery 
disease are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's hypertension manifests in diastolic 
pressures less than 110, systolic pressures less than 200, 
and continuous treatment with medication for control.

2.  The veteran's diabetic retinopathy manifests impaired 
visual acuity, but corrected visual acuity in the veteran's 
left and right eyes is not worse than 20/25; the service-
connected disability is not productive of active pathology; 
and the veteran is not blind in either eye.

3.  The veteran's diabetes mellitus does not require 
regulation of activities.

4.  The veteran's service-connected disabilities include the 
following: coronary artery disease associated with diabetes 
mellitus, currently evaluated as 60 percent disabling, 
effective November 1, 2006; diabetes mellitus with erectile 
dysfunction, currently evaluated as 20 percent disabling, 
effective April 13, 2001; peripheral neuropathy of the right 
lower extremity, currently evaluated as 20 percent disabling, 
effective January 23, 2002; peripheral neuropathy of the left 
lower extremity, currently evaluated as 20 percent disabling, 
effective January 23, 2002; diabetic retinopathy, currently 
evaluated as noncompensably disabling; and hypertension, 
currently evaluated as noncompensably disabling.  The RO 
assigned a combined disability evaluation of 80 percent, 
effective November 1, 2006, for these service-connected 
disabilities.

5.  The medical evidence reveals that the veteran is 
unemployable due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent 
disabling and no higher for hypertension have been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.3, 4.7, and 4.104, Diagnostic Code 7101 (2008).

2.  The criteria for a compensable disability rating for 
diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.84a, Diagnostic Code 
6079 (2008).

3.  The criteria for an evaluation greater than 20 percent 
disabling for diabetes mellitus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-
4.7, 4.20, 4.119, Diagnostic Code 7913 (2008).

4.  The criteria for the assignment of a TDIU rating have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.1-4.14, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the veteran.  Additionally, the veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

The veteran was notified in April 2002, November 2002, April 
2005, and June 2007 letters that he could submit evidence 
showing his service-connected disabilities had increased in 
severity.  The veteran was informed that evidence of an 
increase in severity could be submitted in the form of 
statements from his doctor containing physical and clinical 
findings, the results of laboratory tests or x-rays, and lay 
statements from individuals who could describe the manner in 
which the disability had become worse.  The veteran was told 
to inform the RO of dates of treatment at VA facilities so 
those records could be obtained, and that if he had not been 
recently examined or treated, he could submit his own 
statement indicating the frequency and severity of symptoms 
and additional disability caused by the conditions.

Here, the VCAA duty to notify was not fully satisfied as 
notice concerning the requirements to substantiate an 
increased rating for hypertension, diabetes mellitus, and 
diabetic retinopathy were not provided.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the notice elements the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores, 22 
Vet. App. at 48 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. at 46.

In this case, the Board finds that the presumption of 
prejudice is rebutted because the appellant was informed of 
the specific criteria for an increased rating for service-
connected hypertension, diabetes mellitus, and diabetic 
retinopathy disabilities in the statements of the case, dated 
in April, 2004, December 2005, and March 2008.  From these 
statements of the case as well as the other notices that were 
provided, the veteran can be reasonably expected to 
understand what was needed to substantiate his claim of 
entitlement to an increased rating for hypertension, diabetes 
mellitus, and diabetic retinopathy.  The appellant was 
thereafter provided a period of time to respond and, 
therefore, had a meaningful opportunity to participate 
effectively in the process of his claim.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal as the notice error did 
not affect the essential fairness of the adjudication.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated August 1968 to February 2008.  The veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Acting Veterans Law Judge.  
He was afforded VA medical examinations May 2002, February 
2004, May 2005, September 2006, November 2006, May 2007, and 
July 2007.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Hypertension

In a rating decision dated in December 2005 the veteran was 
granted service connection for hypertension and was assigned 
a noncompensable evaluation, effective May 3, 2005, pursuant 
to 38 C.F.R. § 4.104, Diagnostic Code 7101.  In June 2007 he 
filed a claim for a compensable evaluation for his 
hypertension.

Diagnostic Code 7101 provides that a 10 percent disability 
rating is warranted when the diastolic pressure is 
predominantly 100 or more; the systolic pressure is 
predominantly 160 or more; or the minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent disability rating is warranted when the 
diastolic pressure is predominantly 110 or more, or the 
systolic pressure predominantly is 200 or more.  A 40 percent 
rating is warranted for diastolic pressure predominantly 120 
or more, with moderately severe symptoms.  A 60 percent 
rating is warranted where diastolic pressure is 130 or more 
with severe symptoms.  Note 1 provides that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
For the purposes of this section, the term hypertension means 
that the diastolic blood pressure is predominantly 90 mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  Note 2 
states: Evaluate hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
as part of the condition causing it rather than by a separate 
evaluation.  38 C.F.R. § 4.104.

In a VA treatment records dated in June 2006 the veteran's 
blood pressure was measured at 125/55, 136/69, 118/59, 
125/55, 142/68, 132/63, 115/55, 124/56, 121/56, and 131/50.  
In July 2006 his blood pressure was measured at 131/53, 
116/57, 94/60, and 114/54.

In September 2006 the veteran was afforded a VA Compensation 
and Pension (C&P) general medical examination.  The veteran's 
blood pressure was measured at 131/75 and 131/80.

In VA treatment records dated in September 2006, the 
veteran's blood pressure was measured at 121/72.  In October 
2006 the veteran's blood pressure was measured at 118/74.  In 
November 2006 the veteran's blood pressure was measured at 
115/60 and 119/61.  In February 2007 the veteran's blood 
pressure was measured at 119/60.  In April 2007 the veteran's 
blood pressure was measured at 139/60.  In July 2007 the 
veteran's blood pressure was measured at 140/68, 122/58, 
136/69, and 116/60.

In July 2007 the veteran was afforded a VA C&P hypertension 
examination.  Upon examination the veteran was noted to have 
a blood pressure of 114/64 while sitting.  The examiner 
rendered the opinion that the veteran's blood pressure was 
well controlled with his the prescribed medications.

In January 2008 the veteran's blood pressure was measured at 
131/61 and 118/62.

The Board notes that throughout the period on appeal the 
veteran has been prescribed medications to control his 
hypertension.

In light of the above evidence the Board finds that the 
veteran's service-connected hypertension warrants a 10 
percent disabling evaluation and no higher.  Throughout the 
period on appeal the veteran's blood pressure measurements 
are between 115/55 and 140/64.  However, the Board notes that 
the veteran's hypertension requires continuous treatment with 
medication.  Accordingly, an evaluation of 10 percent 
disabling and no higher is granted for the veteran's 
hypertension.

The Board notes that an evaluation in excess of 10 percent is 
not warranted as the veteran does not have a diastolic 
pressure is predominantly 110 or more, or the systolic 
pressure predominantly is 200 or more, or worse, necessary 
for any evaluation greater than 10 percent disabling.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an evaluation in 
excess of 10 percent disabling for service-connected 
hypertension, the doctrine is not for application.

B. Diabetic Retinopathy

The veteran seeks a compensable evaluation for loss of visual 
acuity due to diabetic retinopathy.

The veteran is currently evaluated as noncompensably disabled 
pursuant to 38 C.F.R. § 4.84a, Diagnostic Code 6079.

Evaluations of defective vision range from 10 percent to 100 
percent based on impairment of central visual acuity or 
anatomical loss of one eye or both eyes under the provisions 
of Diagnostic Codes 6061 to 6079. When service connection is 
in effect for only one eye, the non-service-connected eye is 
considered to have vision of 20/40 or better.  Only when a 
veteran has blindness in one eye which is service connected 
and non-service-connected blindness in the other eye will the 
rating be evaluated as if both disabilities were service 
connected. 38 U.S.C.A. § 1160 (West Supp. 2006); 38 C.F.R. § 
3.383 (2007).

Under Diagnostic Code 6079, which relates to visual acuity, a 
10 percent rating contemplates visual acuity ranging from 
20/50 to 20/100 in the service-connected eye.  A higher, 20 
percent disability rating (under Diagnostic Code 6077) 
requires visual acuity in the service-connected eye of 20/200 
or worse.

In February 2004 the veteran was afforded a VA C&P eye 
examination.  Upon examination, the veteran's visual acuity 
was measured at 20/20 in both eyes.  The veteran was 
diagnosed with mild background diabetic retinopathy.

In September 2006 the veteran was afforded a VA C&P eye 
examination.  Upon examination the veteran's visual acuity 
was measured at 20/25 near with correction in both eyes and 
20/25 in the right and 20/20 in the left far with correction 
in both eyes.  The veteran was diagnosed with minimum 
background diabetic retinopathy.

In an October 2007 VA outpatient optometry consultation the 
veteran was diagnosed with mild diabetic neuropathy.  The 
veteran's visual acuity was measured at 20/25+ in both eyes 
with correction.

In light of the evidence, the Board finds that a compensable 
evaluation for diabetic retinopathy is not warranted.  The 
veteran's diabetic retinopathy manifests in no worse than 
20/25 corrected vision in each eye and the veteran is not 
blind in either eye.  As the veteran's central visual acuity 
is better than 20/50, the veteran's diabetic retinopathy is 
noncompensable.  The Board further notes that there is no 
evidence of active pathology in either eye.  Accordingly, the 
veteran's claim of entitlement to a compensable evaluation 
for diabetic retinopathy is denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to a compensable 
evaluation for diabetic retinopathy, the doctrine is not for 
application.  

C. Diabetes Mellitus with Erectile Dysfunction

The veteran seeks entitlement to an evaluation in excess of 
20 percent for service-connected diabetes mellitus.

The veteran's diabetes mellitus is currently evaluated as 20 
percent disabling pursuant to 38 C.F.R. § 4.119, Diagnostic 
Code 7913.  Under Diagnostic Code 7913 diabetes mellitus that 
is manageable by restricted diet only is rated 10 percent 
disabling.  Diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet, is rated 20 percent disabling.  Diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities is rated 40 percent disabling.  Diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
rated, is rated 60 percent disabling.  Diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately rated, is rated 100 percent 
disabling.  Note (1) to Diagnostic Code 7913 provides that 
compensable complications of diabetes are to be rated 
separately unless they are part of the criteria used to 
support a 100 percent rating (under Diagnostic Code 7913).  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  Note (2) 
provides that, when diabetes mellitus has been conclusively 
diagnosed, the adjudicator is not to request a glucose 
tolerance test solely for rating purposes.  38 C.F.R. § 
4.119.

In a VA treatment note, dated in February 2005, the veteran 
was reported to be taking insulin and to be on a meal plan to 
control his diabetes mellitus.

In May 2005 the veteran was afforded a VA C&P diabetes 
examination.  After examination the examiner diagnosed the 
veteran with diabetes mellitus and indicated that the veteran 
requires insulin therapy.

The veteran's medical records do not reveal any restriction 
or regulation of the veteran's activities.

In light of the evidence, the Board finds that an evaluation 
in excess of 20 percent disabling for the veteran's diabetes 
mellitus is not warranted.  The evidence reveals that the 
veteran is treated with insulin therapy and a controlled 
diet.  However, the veteran's medical records do not reveal 
any restriction or regulation of the veteran's activities.  
As an evaluation in excess of 20 percent disabling requires 
regulation of the veteran's activities, the veteran's claim 
of entitlement to an evaluation in excess of 20 percent 
disabling for diabetes mellitus is denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against entitlement to an evaluation in 
excess of 20 percent disabling for service-connected diabetes 
mellitus, the doctrine is not for application.

D. Extraschedular consideration

The Board finds that this matter need not be remanded to have 
the RO refer the veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the veteran's disabilities reflect so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a compensable evaluation on an extra-
schedular basis, and indeed, neither the veteran nor his 
representative have identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  In this regard, 
the Board observes that there is no showing the disability 
results in marked interference with employment.  Moreover, 
his disabilities have not required frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extraschedular rating are not 
met.  Thus, a remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not necessary.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

III. TDIU

The veteran seeks entitlement to TDIU due to service-
connected disabilities.

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure and 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined 
substantially gainful employment as "employment at which 
non-disabled individuals earn their livelihood with earnings 
comparable to the particular occupation in the community 
where the veteran resides."  See M21-MR, Part IV, Subpart 
ii, Chapter 2(F)(24)(d).  In reaching such a determination, 
the central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
level of education, special training, and previous work 
experience when arriving at this conclusion, but factors such 
as age or impairment caused by non-service-connected 
disabilities are not to be considered.  38 C.F.R. §§ 3.341, 
4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board notes that marginal employment is not considered to 
be substantially gainful employment.  Marginal employment 
generally shall be deemed to exist when a veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  Marginal employment may 
also be held to exist, on a facts-found basis (includes but 
is not limited to employment in a protected environment such 
as a family business or sheltered workshop), when earned 
annual income exceeds the poverty threshold.  38 C.F.R. § 
4.16(a).

Total disability may or may not be permanent.  Permanence of 
total disability exists when such impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  Diseases and injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  38 C.F.R. 
§ 3.340.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).

The veteran's service-connected disabilities include the 
following: coronary artery disease associated with diabetes 
mellitus, currently evaluated as 60 percent disabling, 
effective November 1, 2006; diabetes mellitus with erectile 
dysfunction, currently evaluated as 20 percent disabling, 
effective April 13, 2001; peripheral neuropathy of the right 
lower extremity, currently evaluated as 20 percent disabling, 
effective January 23, 2002; peripheral neuropathy of the left 
lower extremity, currently evaluated as 20 percent disabling, 
effective January 23, 2002; diabetic retinopathy, currently 
evaluated as noncompensably disabling; and hypertension, 
currently evaluated as noncompensably disabling.  The RO 
assigned a combined disability evaluation of 80 percent, 
effective November 1, 2006, for these service-connected 
disabilities.

In a physician note dated in June 2008, the veteran's 
physician indicated that the veteran was unemployable due to 
his service-connected diabetes, neuropathy, and coronary 
artery disease.

In light of the above evidence, the Board finds that 
entitlement to TDIU due to service-connected disabilities is 
warranted.  The claims folder reveals that the veteran's 
coronary artery disease is evaluated as 60 percent disabling.  
The claims folder also reveals that the veteran has one 
disability rated in excess of 40 percent disabling and a 
total disability evaluation in excess of 70 percent 
disabling.  As noted above a VA physician noted, in June 
2008, the veteran is unable to work due to his coronary 
artery disease and other service-connected disabilities.  
Accordingly, entitlement to TDIU due to service-connected 
disabilities is granted.



ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 10 percent evaluation for hypertension 
is granted.  

Entitlement to a compensable evaluation for diabetic 
retinopathy is denied.

Entitlement to an evaluation in excess of 20 percent 
disabling for service-connected diabetes mellitus with 
erectile dysfunction is denied.

Subject to the law and regulations governing payment of 
monetary benefits, entitlement to a total rating based on 
individual unemployability, due to service-connected 
disabilities (TDIU), is granted.


REMAND

The veteran seeks entitlement to service connection for 
bilateral hearing loss and for bilateral peripheral 
neuropathy of the upper extremities.

The Board notes that the veteran in his testimony before the 
undersigned Acting Veteran's Law Judge indicated that he has 
difficulty hearing since service.  He reported that he has 
learned to read lips and has had difficulty with his job due 
to his hearing loss.  The Board notes that the veteran is 
competent to report that he has hearing loss.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Layno v. Brown, 6 
Vet. App. 465, 467-69 (1994).  However, the veteran's medical 
records do not reveal any diagnosis of hearing loss.  

In a VA medical record dated in July 2006 the veteran was 
noted to have hearing loss and in November 2007 the veteran 
was noted to be prescribed hearing aids.  

The veteran's medical records reveal that the veteran is 
currently diagnosed with bilateral peripheral neuropathy of 
the upper extremities.  The veteran contends that his 
bilateral peripheral neuropathy of the upper extremities is 
due to his service-connected diabetes mellitus.

A review of the claims folder reveals that the veteran has 
not been afforded VA C&P audiological or neurological 
examinations.  Under 38 U.S.C.A. § 5103A(d)(2), VA must 
provide a medical examination and/or obtain a medical opinion 
when there is:  (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In regard to the veteran's claim of entitlement to service 
connection for bilateral hearing loss, the veteran currently 
has a hearing loss requiring the use of hearing aids, the 
veteran has indicated that he has had hearing loss ever since 
service, and the veteran served in the Republic of Vietnam 
and contends that he was exposed to loud noise during 
service.  Accordingly, the claim must be remanded for the 
veteran to be afforded a VA C&P audiological examination.

In regard to the veteran's claim of entitlement to service 
connection for bilateral peripheral neuropathy of the upper 
extremities, the veteran is currently diagnosed with 
bilateral peripheral neuropathy of the upper extremities and 
is service-connected for diabetes mellitus.  The veteran's 
has not been afforded a VA examination regarding whether the 
veteran's bilateral peripheral neuropathy of the upper 
extremities is due to the veteran's service-connected 
diabetes mellitus.  Accordingly, the claim must be remanded 
for the veteran to be afforded a VA C&P neurological 
examination.

The veteran seeks service connection for PTSD.  Generally, 
service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor and his testimony must be 
corroborated by credible supporting evidence.  See Zarycki, 6 
Vet. App. at 98; Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  Credible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical 
nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  However, a veteran 
need not substantiate his actual presence during the stressor 
event; the fact that the veteran was assigned to and 
stationed with a unit that was present while such an event 
occurred may strongly suggest that he was, in fact, exposed 
to the stressor event.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit 
has also recognized the Board's "authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).

There is no evidence in the veteran's service personnel 
records that shows that he engaged in combat.  The Board 
notes that the veteran reported in his testimony before the 
undersigned Acting Veterans Law Judge that he volunteered to 
pick up bodies at the Long Binh Ammunition Dump after an 
attack in January or February 1968 during his service in the 
Republic of Vietnam.  Review of the veteran's claims folder 
does not reveal any attempts to confirm the veteran's 
reported stressor.  Accordingly, the veteran's claim of 
entitlement to service connection for PTSD must be remanded 
for attempts to be made to confirm that the veteran was 
assigned to the Long Binh Ammunition Dump in January and/or 
February 1968, that there was an attack on the Long Binh 
Ammunition Dump in January and/or February 1968, and, if 
possible, that the veteran was assigned to body pick up duty 
at the Long Binh Ammunition Dump during and/or after the 
attack.

The most recent VA examination evaluating the veteran's 
coronary artery disease was performed in May 2007.  Since 
that time, in the veteran's testimony before the undersigned 
Acting Veterans Law Judge at the May 2008 hearing, the 
veteran reported that his coronary artery disease had 
worsened since his May 2007 examination.  The veteran 
reported that he experiences dizziness frequently.  
Additionally, in a physician's note dated in June 2008, the 
veteran was noted to have had a recent episode of 
unconsciousness which was attributed to the veteran's heart 
disease.  As such, the Board has no discretion and must 
remand this matter to afford the veteran an opportunity to 
undergo a contemporaneous VA examination to assess the 
current nature, extent and severity of his duodenal ulcer, 
peptic ulcer, disability.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 
(1995).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran to 
provide any additional information, 
including dates, locations, names of 
other persons involved, etc. relating to 
his claimed in service stressors.  The 
veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed in- 
service stressors and that he must be 
specific as possible, because without 
such details an adequate search for 
verifying information cannot be 
conducted.  The RO should afford the 
veteran an opportunity to submit and/or 
identify any alternate available sources 
that may provide credible support of his 
claimed stressors.

2.  The RO must then review the claims 
file, including the veteran's previous 
statements of stressors, and any 
additional information submitted by other 
individuals or otherwise obtained 
pursuant to this remand, and prepare a 
summary of all claimed stressors.  This 
summary and all associated documents 
should be sent to the U.S. Army, Joint 
Services Records Research Center (JSRRC) 
to obtain unit histories of the 82 Corps 
of Engineers for January 1968 to February 
1968 at the Long Binh Ammunition Dump in 
the Republic of Vietnam in an attempt to 
corroborate the veteran's claimed 
stressors, specifically including being 
subjected to an attack.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should afford the 
veteran a VA psychiatric examination to 
whether the veteran has PTSD.  The claims 
folder should be made available to and 
reviewed by the examiner.  All necessary 
tests should be conducted, and the 
examiner should rule in or exclude a 
diagnosis of PTSD.  If the examiner 
diagnoses the veteran as having PTSD, the 
examiner should indicate the stressor(s) 
underlying that diagnosis.  The rationale 
for any opinion expressed should be 
provided in a legible report.  

4.  After completion of the above, 
arrange for the veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any hearing loss found to be present.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated studies, 
including an audiological evaluation, 
should be performed, and all findings 
should be reported in detail.  The 
examiner should comment on the veteran's 
report regarding the onset and continuity 
of his hearing loss since service, and 
opine as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the veteran's hearing 
loss is related to or had their onset 
during service, and particularly, to his 
report of in-service acoustic trauma.  
The rationale for all opinions expressed 
should be provided in a legible report.  

5.  After completion of the above, the 
veteran should be afforded an appropriate 
VA examination to determine the nature, 
extent and severity of his bilateral 
peripheral neuropathy of the upper 
extremities.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed, and all findings should be 
reported in detail.  The examiner should 
opine as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the veteran's bilateral 
peripheral neuropathy of the upper 
extremities is related to or had their 
onset during service.  The examiner 
should also opine as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that the veteran's 
bilateral peripheral neuropathy of the 
upper extremities is proximately due to 
or the result of the veteran's service-
connected diabetes mellitus.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

6.  Afford the veteran an appropriate VA 
examination to determine the nature, 
extent and severity of his coronary 
artery disease.  The claims folder and a 
copy of this remand must be made 
available to the examiner.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.  The 
examiner must provide a complete 
rationale for any stated opinion.

7.  Thereafter, readjudicate the 
veteran's claims.  If the benefits sought 
on appeal are not granted in full, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and provided an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


